UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAPORT GLOBAL HOLDINGS LLC,
                                   Petitioner,
                                                                                         ORDER
                               – against –
                                                                                    19 Civ. 9347 (ER)
PETAQUILLA MINERALS LTD.,
                                   Respondent.


Ramos, D.J.:

        Seaport Global Holdings LLC (“Seaport”) brought this action to conﬁrm an arbitration

award against Petaquilla Minerals Ltd. (“PTQ”) pursuant to § 9 of the Federal Arbitration Act, 9

U.S.C. § 9 (the “FAA”), Chapter 2 of the FAA, 9 U.S.C. § 291 et seq., and the New York

Convention on the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 21

U.S.T. 2517, 330 U.N.T.S. 38 (the “New York Convention”). Doc. 1. Seaport also petitioned the

Court for prejudgment interest and for attorney’s fees and costs incurred in connection with the

motion. Doc. 11, Ex. 2. On May 27, 2020, the Court conﬁrmed the arbitration award, but denied

without prejudice Seaport’s motion for prejudgment interest and for attorney’s fees and costs and

directed Seaport to provide further documentation on these issues. Doc. 14.

        Before the Court are Seaport’s renewed motions for prejudgment interest and for

attorney’s fees and costs. Docs. 16, 18.1 For the following reasons, the motions are GRANTED.




1
 Seaport has also moved to seal the attorney billing records submitted in support of this motion. Doc. 17. gat
motion is GRANTED.
I.     BACKGROUND

       ge Court assumes familiarity with the facts and procedural posture of this action,

previously set forth in its May 27, 2020 Order, Doc. 14. As such, the Court will only recite those

facts necessary to the disposition of the instant motion.

       Seaport seeks $293,943.98 in prejudgment interest, Doc. 16, and $5,010.35 in attorney’s

fees and costs, Doc. 11 Ex. B. As to prejudgment interest, Seaport indicates that this represents a

9% per annum interest rate from the time the ﬁnal award was transmitted on April 22, 2019, Doc.

1 ¶ 12, until May 27, 2020, when the motion to conﬁrm arbitration was granted. See Doc. 16.

As to attorney’s fees and costs, Seaport was assisted by counsel from two law ﬁrms in the ﬁling

of this motion. Susan D. Emerson, David N. Harris, Jr., and Carter L. Sayers of Scialdone Law

Firm, PLLC have submitted billing records indicating that they worked 5.7, 1.0, and 12.3 hours

on this matter, respectively. Doc. 18, Ex. 1. Ms. Emerson’s hourly rate is $110; Mr. Harris’s

hourly rate is $225; and Mr. Sayers’s hourly rate is $210. Id. After applying a “professional

courtesy discount” of $195, the total amount billed is $3,240. Counsel has also submitted

documentation for incurred expenses of $433.30. Chris Schierloh and Casey Suhovksy of the

law ﬁrm Casey & Barnett, LLC have also submitted billing records for 1.7 and 4.6 hours of work

on this matter, respectively. Doc. 18, Ex. 2. Mr. Schierloh’s hourly rate is $325, and Ms.

Suhovsky’s is $165. Id. gis amounts to $1,311.50 in professional services rendered; however,

Mr. Schierloh has asserted in his Aﬃrmation that the attorney’s fees incurred from Casey &

Barnett LLC total only $981.50. Doc. 11 ¶ 3. Counsel has also submitted documentation

showing $355.65 in expenses incurred in connection with the motion to conﬁrm arbitration.




                                                 2
II.    DISCUSSION

       A. Prejudgment Interest

       “[T]he purpose of prejudgment interest is to fully compensate the plaintiﬀ, by taking into

account the time-value of money.” Webb v. GAF Corp., 949 F. Supp. 102, 105 (N.D.N.Y. 1996)

(citation omitted). “Whether to award prejudgment interest in cases arising under federal law

has in the absence of a statutory directive been placed in the sound discretion of the district

courts.” Lodges 743 & 1746, Int’l Ass’n of Machinists v. United Aircraft Corp., 534 F.2d 422,

446 (2d Cir. 1975). However, in the Second Circuit, there is “a presumption in favor of pre-

judgment interest.” Waterside Ocean Navigation Co., Inc. v. Int’l Navigation Ltd., 737 F.2d 150,

154 (2d Cir. 1984). Although the district court has discretion to set an interest rate, the common

practice in this circuit “is to grant interest at a rate of nine percent per annum—which is the rate

of prejudgment interest under New York State law, N.Y. C.P.L.R. §§ 5001–5004—from the time

of the award to the date of the judgment conﬁrming the award.” 1199/SEIU United Healthcare

Workers E. v. S. Bronx Mental Health Council Inc., No. 13 Civ. 2608 (JKG), 2014 WL 840965,

at *8 (S.D.N.Y. Mar. 4, 2014) (internal quotation marks and citation omitted). But see Sarhank

Grp. v. Oracle Corp., 01 Civ. 1285 (DAB), 2004 WL 324881, at *4–6 (S.D.N.Y. Feb. 19, 2004)

(awarding prejudgment interest using federal rate as determined by 28 U.S.C. § 1961).

       Seaport requests prejudgment interest at a rate of 9% per annum from the date of the ﬁnal

award to the date the arbitration was conﬁrmed, for a total of $293,943.98. gis rate is in

keeping with prejudgment interest rates regularly awarded in this district. See, e.g., 1199/SEIU

United Healthcare Workers E., 2014 WL 840965, at *8. ge Court therefore grants Seaport’s

request.




                                                  3
         B. Attorney’s Fees

         As the Court found in its previous motion, an award of attorney’s fees is warranted in this

case. Doc. 14 at 8. ge Court has reviewed the records supporting the 25.3 hours of attorney

work at hourly rates ranging from $110 to $325 and ﬁnds the requested fees reasonable. It has

also reviewed the records supporting costs and ﬁnds these reasonable as well. As such, the Court

awards the requested $5,010.35 in attorney’s fees and costs.

III.     CONCLUSION

         For the reasons stated above, Seaport’s motion is GRANTED. ge Clerk of Court is

respectfully directed to calculate prejudgment interest on the ﬁnal award at a rate of 9% per

annum from April 22, 2019 to May 27, 2020. ge Clerk of Court is also directed to add

$5,010.35 in attorney’s fees and costs to that amount. ge Clerk of Court is directed to terminate

the motions, Docs. 16, 17, and 18, and to close the case.


         It is SO ORDERED.


Dated:    June 23, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.




                                                  4
